                Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 1 of 26




1    RICHARD TAN, SBN 327366
     LAW OFFICES OF RICHARD TAN
2
     3020 Bridgeway, Suite 192
3    Sausalito, CA 94965
     Telephone: (510) 345-3246
4    Facsimile: (415) 532-1310
     Email: richardtan@tutanota.com
5

6    Attorneys for Plaintiffs,
     KEITH H. WASHINGTON,
7    SAN FRANCISCO BAY VIEW
     NATIONAL BLACK NEWSPAPER
8

9                         IN THE UNITED STATES DISTRICT COURT

10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                     OAKLAND DIVISION

12
     WASHINGTON, KEITH H. and SAN                  )   Case No.: 4:21-cv-00787-JST
13
     FRANCISCO BAY VIEW NATIONAL                   )
                                                   )
14   BLACK NEWSPAPER,                              )   DECLARATION OF KEITH H.
                                                   )   “MALIK” WASHINGTON IN
15         Plaintiffs,                             )   SUPPORT OF PLAINTIFFS’ REPLY
                                                   )   TO DEFENDANTS’ OPPOSITION TO
16
                    vs.                            )   APPLICATION FOR A TEMPORARY
                                                   )
17                                                 )   RESTRAINING ORDER AND/OR
     FEDERAL BUREAU OF PRISONS, GEO                )   ORDER TO SHOW CAUSE AND FOR
18   CALIFORNIA, INC., MONICA HOOK,                )   PRELIMINARY INJUNCTION
     MARIA RICHARD, WILL GOMEZ and                 )
19
     MURTALA LANVAL,                               )
                                                   )
20                                                 )
           Defendants.                             )
21                                                 )
22

23    I, Keith H. “Malik” Washington, hereby declare:
24         1.       I have personal knowledge of the matters stated in this Declaration, and
25    if called and sworn as a witness in this matter, I could and would competently testify
26    thereto.
27         2.       I am one of the plaintiffs in this action.
28         3.       I am presently under the custody of Defendant Federal Bureau of Prisons

     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 1
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 2 of 26




1     and have been on a “work-release” program as part of my “pre-release” status since
2     September 3, 2020. Prior to the events which form the basis of this lawsuit, I was
3     scheduled to be released from custody on May 31, 2021.
4          4.     I currently reside at the Taylor Street Residential Reentry Center at 111
5     Taylor Street, San Francisco, California.
6          5.     I began my position at the San Francisco Bay View National Black
7     Newspaper (“SF Bay View”) on or around September 8, 2020, shortly after I was
8     placed in pre-release status at the Taylor Street Center, and have been employed
9     continuously by the SF Bay View since that date.
10         6.     When I began working at the SF Bay View on or around September 8,
11    2020, I was an Assistant Editor. I was promoted to the newspaper’s Editor-in-Chief
12    on November 21, 2020, and have held that position since then.
13         7.     The Bureau of Prisons (“BOP”) and the GEO Group, Inc. (“GEO”)
14    approved my job at the SF Bay View when Mary Ratcliff, the SF Bay View’s co-
15    founder, and Facility Director Maria Richard jointly signed an Employment
16    Verification/Notification on September 5, 2020.
17         8.     The terms of my employment, as I understood them, are defined by the
18    documents I was given, and signed, around this time. They include the confirmation
19    letter sent by the SF Bay View on August 21, 2020, the Taylor Street Center resident
20    handbook, an Employment Agreement, an Employment Verification/Notification, a
21    Case Management Job Orientation Memorandum Re: Program Rules and
22    Regulations and GEO Group Program Rules and Regulations which I signed,
23    including the policy on Facility Boundaries. The documents were attached as exhibits
24    to Declaration of Maria Richard in support of Defendants’ Opposition to Plaintiffs’
25    Motion for a Temporary Restraining Order or Preliminary Injunction (“Defendants’
26    Opposition”).
27         9.     On August 21, 2020, before I began working at the SF Bay View, Mary
28    Ratcliff, the newspaper’s co-founder and editor, sent a letter to Maria Richard at the


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 2
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 3 of 26




1     Taylor Street Center confirming my employment. A true and correct copy of this
2     letter is attached as Exhibit “2” to the Declaration of Maria Richard in support of
3     Defendants’ Opposition to Plaintiffs’ Motion for a Temporary Restraining Order or
4     Preliminary Injunction (“Defendants’ Opposition”).
5          10.    The full text of the letter was:
6
                “This is to confirm that we will be providing Keith H. Washington with
7     both employment and housing when he arrives on Sept. 3.

8                We’ll be happy to provide any further information you require and can
      be reached at editor@sfbayview.com or by calling at (415) 671-0789.”
9
           11.    Contrary to the Declaration of Maria Richards, paragraph 6, this letter
10
      does not state that I am only authorized to work “on-site at the Bay View News office
11
      headquarters on San Francisco,” that I, or the SF Bay View, agreed to “perform my
12
      job duties at the Bay View News office, but not at other locations,” or that I, or the SF
13
      Bay View, knew or agreed that I am “not permitted to leave the Bay View News office
14
      to report a story, without prior authorization from Taylor Street.”
15
           12.    On or about September 3, 2020, I was provided with a copy of the Taylor
16
      Street Resident Handbook. A copy of this handbook is attached as Exhibit “4” to
17
      Defendants’ Opposition.
18
           13.    The handbook contains no statement that working residents must be
19
      physically confined to a single building when working. The handbook contains no
20
      statement that I was required to work only at the SF Bay View offices.
21
           14.    Pages 4 to 5 of the handbook contain a section on “Resident
22
      Accountability”. This section states that “It is the responsibility of GEO Reentry
23
      Services to be accountable for every resident at all times.” But it does not state how
24
      accountability is to be maintained. Nor does it contain any limitation on the
25
      locations I am physically allowed to be, when I am working.
26
           15.    Page 5 of the handbook, which applies to me, states that “Our contracts
27
      require that we notify your employer of your legal status while you are in our facility .
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 3
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 4 of 26




1     . .” This section says nothing about the locations I am physically allowed to be when I
2     am working.
3          16.    I signed GEO’s Policy on Facility Boundaries on September 4, 2020. A
4     copy of this policy is attached as Exhibit “16” to Defendants’ Opposition, page 11.
5          17.    The Facility Boundaries policy defines accountability. “Any deviation
6     from my DAR/Schedule is considered unaccountability and disciplinary action will
7     follow.”
8          18.    Some of my Daily Accountability Reports are included as Exhibit “15” to
9     the Declaration of Maria Richard in support of Defendants’ Opposition.
10         19.    The Daily Accountability Reports state that I went to “Work”, “SF Bay
11    View”, or “Work/SF Bay View” over the period from December 1, 2020 to January 2,
12    2021. I have never been made aware of a problem with my DARs.
13         20.    Contrary to the Declaration of Maria Richard, paragraph 16, the Daily
14    Accountability Reports do not say that I was at “work at the Bay View News”, if that
15    means only the physical offices of the SF Bay View at 4917 3rd Street. I understood
16    “work” to mean that I would be working as a journalist, reporting on news stories
17    and attending outside events around the SF Bay View offices.
18         21.    As part of my job, I create weekly schedules of my hours at the Bay View,
19    every week, which I give to Mary Ratcliff to provide to the Taylor Street Center.
20         22.    Exhibit “A” is a true and correct copy of one such email chain from
21    myself to Mary, containing a sample schedule to be sent to Job Developer Murtala
22    Lanval.
23         23.    The schedule does not say I am physically limited to working only in the
24    SF Bay View offices.
25         24.    I do not consider myself to have been “unaccountable” under the Facility
26    Boundaries policy. My DARs and work schedules were regularly and accurately filled
27    out. I understood that my work meant being able to report on events outside the SF
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 4
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 5 of 26




1     Bay View offices, interview people outside the SF Bay View offices, and fundraise
2     outside the SF Bay View offices.
3          25.     I signed an Employment Agreement on September 5, 2020. A true and
4     correct copy of this Employment Agreement is attached as Exhibit “4” to the
5     Declaration of Maria Richard in support of Defendants’ Opposition.
6          26.    The Employment Agreement states that “I understand that while at
7     work, the Residential Re-entry Center staff must be able to contact me at all times
8     and must always be aware of my location.”
9          27.    The Employment Agreement does not specify how Taylor Street Staff
10    “must be able to contact me at all times”, not does it specify how Taylor Street Staff
11    “must always be aware of my location.”
12         28.    Contrary to the Declaration of Maria Richards, paragraph 8, the
13    Employment Agreement does not define what my “workplace” is. It does not say that
14    I am required to obtain approval for leaving my “workplace”, if “workplace” means
15    the physical offices of the SF Bay View. I did not understand this agreement to mean
16    that I had to contact Taylor Street staff every time I left the SF Bay View offices. I
17    understood my “workplace” to include all the job sites I would regularly go to in the
18    course of my work for the SF Bay View.
19         29.    On information and belief, Mary Ratcliff, the SF Bay View’s co-founder,
20    and Facility Director Maria Richard signed an Employment Verification/Notification
21    on September 5, 2020. A copy of this Verification/Notification is attached as Exhibit
22    “5” to the Declaration of Maria Richard in support of Defendants’ Opposition.
23         30.    The Employment Verification requires that “any behavioral problems or
24    period of unaccountability be immediately reported to [the Taylor Street Center”.
25    What “unaccountability” means is not defined in the document.
26         31.    The Employment Verification states that the Taylor Street Center will
27    verify my employment through both telephonic and on-site visits.
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 5
                Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 6 of 26




1           32.     Contrary to the Declaration of Maria Richards, paragraph 8, the
2     Employment Verification does not define what my “workplace” is. It does not define
3     “unaccountability” in terms of me being outside of the SF Bay View offices. It does
4     not say that I am required to obtain approval for leaving my “workplace”, if
5     “workplace” means the physical offices of the SF Bay View. I did not understand this
6     agreement to mean that I had to contact Taylor Street staff every time I left the SF
7     Bay View offices. I understood my “workplace” to include all the job sites I would
8     regularly go to in the course of my work for the SF Bay View.
9           33.     The Employment Verification states that Mary Ratcliff will report
10    periods of unaccountability to the Taylor Street Center, and that Taylor Street Center
11    staff will periodically verify my employment through both telephonic and on-site
12    visits.
13          34.     On September 4, 2020, I signed a “Case Management Job Orientation
14    Memorandum Re: Program Rules and Regulations”. A true and correct copy of this
15    Memorandum is attached as Exhibit “6” to the Declaration of Maria Richard in
16    support of Defendants’ Opposition.
17          35.     The memorandum says:
18
                     “Accountability: Personal Accountability is expected at all times: RRC,
19                  community, pass and furlough. All destinations must be verified.
                    Verification must be turned in when you return to facility.
20
                     You Must Have Permission to go to every location. Failure to have
21
                    permission will result in an incident report. Don’t deviate from your
22                  DAR. Failure to return on time can result in an incident report for
                    escape. If you are unaccountable for 15 minutes after your schedule
23                  return time escape process will be initiated and you may be charged with
                    ESCAPE! If you are running late be sure to call the front desk!!”
24

25          36.     Contrary to the Declaration of Maria Richards, paragraph 8, the
26    Employment Verification does not define what my “workplace” is. It does not define
27    “unaccountability” in terms of me being outside of the SF Bay View offices. It does
28    not say that I am required to obtain approval for leaving my “workplace”, if

     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 6
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 7 of 26




1     “workplace” means the physical offices of the SF Bay View. I did not understand this
2     agreement to mean that I had to contact Taylor Street staff every time I left the SF
3     Bay View offices. I understood my “workplace” to include all the job sites I would
4     regularly go to in the course of my work for the SF Bay View.
5          37.    The memorandum says that “destinations” must be verified. It does not
6     define a “destination” as being outside of the SF Bay View offices. As a journalist, I
7     understood my workplace to include all the job sites I would regularly go to in the
8     course of my work for the SF Bay View.
9          38.    My understanding, when I began employment at the SF Bay View, was
10    that I was permitted to perform the normal range of work expected of a newspaper
11    editor and journalist who had significant fundraising responsibilities. This included
12    regular contact with the public, other journalists, news media and donors,
13    attendance at public events such as fundraisers, attendance at rallies and
14    demonstrations to report on them and to network, and in-person interviews with
15    people outside of the SF Bay View offices.
16         39.    I expected that I would leave the SF Bay View offices in the regular
17    course of my work as a journalist and editor of the SF Bay View, just like any other
18    working journalist would. If I had been aware of any restriction on my physical
19    location while at work, I would have brought this up to Taylor Street Center staff.
20         40.    On information and belief, through conversations with Mary Ratcliff, the
21    co-publisher of the SF Bay View, the SF Bay View understood that I was permitted to
22    perform the normal range of work expected of a newspaper editor and journalist who
23    had significant fundraising responsibilities. This included regular contact with the
24    public, other journalists, news media and donors, attendance at public events such
25    as fundraisers, attendance at rallies and demonstrations to report on them and to
26    network, and in-person interviews with people outside of the SF Bay View offices.
27         41.    On information and belief, the SF Bay View expected that I would leave
28    the SF Bay View offices in the regular course of my work as a journalist and editor of


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 7
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 8 of 26




1     the SF Bay View, just like any other journalist could. If the SF Bay View had been
2     aware of any restriction on my physical location while at work, Mary Ratcliff would
3     have brought this up to Taylor Street Center staff.
4          42.    The first time we became aware of any potential limitation on my
5     attendance on outside events as the Editor-in-Chief of the SF Bay View was in a
6     meeting with Maria Richard on November 23, 2020 at approximately 11:00 a.m..
7     Contrary to Defendants’ Opposition, and the Declaration of Maria Richard,
8     paragraph 10, this meeting did not take place on November 15, 2020 or “on or about
9     November 15, 2020”. It took place on November 23, 2020 around 11:00 a.m.
10         43.     Following the November 23 meeting, Mary Ratcliff sent an email
11    attempting to clarify BOP/GEO’s rules for my attendance at outside events. GEO
12    never responded to Mary’s email.
13         44.    My duties as Editor-in-Chief include the following:
14         45.    First and foremost, my role as Editor-in-Chief includes developing and
15    writing stories and story ideas. A crucial component of this responsibility includes
16    building relationships with other reporters, news editors and organizations in the
17    community. This includes developing story ideas, research and investigation
18    collaboratively with other members of the journalistic community, both in the Bay
19    Area and nationally. This responsibility includes interviews and covering breaking
20    news at locations outside the SF Bay View offices.
21         46.    My duties as Editor-in-Chief require me to be in regular contact with the
22    public, journalists and news media. These are professional contacts, not restricted to
23    interviews by other press.
24         47.    My duties as Editor-in-Chief include reaching out to potential donors
25    and advertisers for the SF Bay View, and fundraising for the paper. This includes
26    attending fundraisers organized by the SF Bay View, public events sponsored by the
27    SF Bay View, and networking with other individuals and organizations at outside
28    events, including rallies and demonstrations, who can provide funds for the paper.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 8
             Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 9 of 26




1          48.    My duties as Editor-in-Chief at the SF Bay View include processing and
2     routing, when appropriate, emails which the SF Bay View receives to the appropriate
3     staff person to process. The SF Bay View receives approximately 500 emails a day.
4     The Editor-in-Chief has to read these emails, determine if a response is appropriate,
5     and forward the email to the staff person who can respond or act on the email. I
6     perform this function both at work and after hours, following my return to the Taylor
7     Street Center in the evenings, on my cell phone.
8          49.    My duties as Editor-in-Chief include managing the social media accounts
9     of the SF Bay View. Prior to the events which form the basis for this lawsuit, I
10    managed the SF Bay View’s Instagram account. I would create between 5 – 10 posts
11    a day. I would perform this function at work at and after hours, following my return
12    to the Taylor Street Center in the evenings, on my cell phone.
13         50.    My hours of work are as follows:
14         51.    On Monday through Thursday, I leave the Taylor Street Center at 6:30
15    a.m. every morning to carry out my Editor-in-Chief duties at the SF Bay View offices
16    in the Bayview-Hunters Point District. I am at the SF Bay View from 8:00 a.m. to
17    5:00 p.m. I then return to the Taylor Street Center at 6:00 p.m., sign in, and sign out
18    again to go to my second job as a Case Manager at Hope House, a subsidiary of the
19    United Council of Human Services. I work at the Hope House from approximately
20    6:30 p.m. to 12:30 a.m., and return to the Taylor Street Center after that.
21         52.    On Fridays, I work at the Hope House from 12:00 p.m. to 10:00 p.m.,
22    returning to the Taylor Street Center afterwards.
23         53.    On Saturdays, I work at the SF Bay View from 3:00 p.m. to 11:00 p.m.,
24    returning to the Taylor Street Center afterwards.
25         54.    Prior to the events commencing on January 8, 2020 which form the
26    basis for this lawsuit, I had no disciplinary write-ups, of any sort, from the beginning
27    of my pre-release status in September 3, 2020, until January 10, 2021.
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 9
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 10 of 26




1          55.    Periodic urinalysis tests are conducted at the Taylor Street Center of all
2     residents. I have had clean urinalysis tests on every occasion a test was conducted,
3     from September 3, 2020 to the present. I do not consume alcohol or drugs.
4          56.    Starting on January 8, 2020, Defendant Federal Bureau of Prisons
5     (“BOP”) and Defendant the GEO Group, Inc. (“GEO”) placed a blanket restriction (a
6     requirement for pre-approval) on all my contacts with the press. Prior to that, they
7     placed no restriction on my contacts with the press.
8          57.    There was no discussion of approving contacts with the press at during
9     my meeting with Maria Richard on November 23, 2020.
10         58.    The first time I learnt of a “News Interview Authorization Form”, or any
11    restrictions on my ability to speak with other members of the press, was on January
12    11, 2021, during the events which led to this lawsuit.
13         59.    There was no restriction placed on my attendance at public events
14    outside the SF Bay View offices during the November 23, 2020 meeting. The meeting
15    was only about 15 minutes long. There was a discussion about “accountability”, but
16    no specific rule or restriction was imposed on me at the meeting.
17         60.    The SF Bay View attempted to clarify the scope of my permission to
18    attend and report on events outside the SF Bay View offices in an email to Maria
19    Richard and Murtala Lanval on November 25, 2020. As the Editor-in-Chief of the SF
20    Bay View, I was aware of this email. The Taylor Street Center never replied to our
21    inquiry.
22         61.    On November 14, 2020, I attended a march and rally entitled “No More
23    Cages” in San Francisco. The rally was directed at ICE detention centers. I attended
24    the rally in my capacity as the Assistant Editor of the SF Bay View.
25         62.    On information and belief, the rally began at Union Square, went to the
26    Taylor Street Center, and then to the federal building at Mission and 7th Streets.
27         63.    I attended the rally in front of the federal building, but not the other
28    parts of the event. During the rally, I addressed the crowd and made remarks which


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 10
                Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 11 of 26




1     were critical of the Bureau of Prisons and the GEO Group.
2          64.       On November 16, 2020, I attended a rally organized by POOR Magazine
3     at UC Hastings, entitled the “Stolen Land/Hoarded Resources Tour Thru the
4     Tenderloin”. I attended this event in my capacity as Editor-in-Chief of the SF Bay
5     View.
6          65.       The rally at UC Hastings was a protest against the settlement between
7     UC Hastings and the City of San Francisco, under which homeless individuals would
8     be relocated by the City of San Francisco from the vicinity of UC Hastings.
9          66.       The rally at UC Hastings was co-sponsored by the SF Bay View.
10         67.       To reach the rally, I took the Muni from the SF Bay View offices, getting
11    off around 7th and Market, and then went to UC Hastings en route to returning to
12    the Taylor Street Center. I arrived at UC Hastings at about 3:30 p.m.
13         68.       I was asked by the organizers of the rally to address the crowd. I spoke
14    for about three minutes. I never discussed the Bureau of Prisons or the GEO Group
15    in my remarks.
16         69.       As part of my attendance at the rally, I also reported on the event via
17    recorded video on the SF Bay View Instagram page.
18         70.       I returned to the Taylor Street Facility after the rally at approximately
19    5:00 p.m.
20         71.       At the time I spoke at the rally at UC Hastings, I was aware of no
21    restriction on my ability to attend public events, such as press conferences or
22    demonstrations, in my capacity as Editor-in-Chief of the SF Bay View.
23         72.       A week after the UC Hastings rally, on November 23, 2020, I saw a red
24    flag in my box at the Taylor Street Center. A red flag means “no movement”, meaning
25    I could not go to work that day.
26         73.       At around 11:00 a.m., I was told by Taylor Street Center staff that the
27    Facility Director, Maria Richard, wanted to speak to me. I was escorted to Richard’s
28    office.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 11
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 12 of 26




1          74.    Maria Richard said that a “No More Cages” rally had taken place on
2     November 14, 2020.
3          75.    Maria Richard said that Defendant GEO Group hires people who
4     monitor social media for news articles concerning GEO Group and the Bureau of
5     Prisons, and that she had learnt about the rally from one of these people.
6          76.    Maria Richard asked if I had been at the “No More Cages” rally. I said
7     that I was not present at the protest at Union Square or in front of the Taylor Street
8     Center, but that I was present at the protest in front of the Federal Building, and that
9     I addressed the crowd at the rally in front of the Federal Building.
10         77.    Maria Richard said that she used to be a doula (a midwife) and had
11    organized programs for incarcerated pregnant women. Because of that, she had
12    sympathy for activists.
13         78.    Maria Richard then stated, “I can send you to prison because you were
14    unaccountable [at the rally] for over 15 minutes.”
15         79.    Maria Richard stated, “I can write this incident up with the Bureau of
16    Prisons. If I do so, you will go back to prison.”
17         80.    Maria Richard then stated that she did not want to send me back to
18    prison.
19         81.    Maria Richard asked me if I was working for the SF Bay View when I was
20    at the “No More Cages” rally. I responded that I was.
21         82.    Maria Richard said, “Give me a reason not to send you back to prison.” I
22    told her that I was working at the event on behalf of the SF Bay View.
23         83.    Maria Richard asked me who she could speak to in order to confirm this.
24    I told her she could speak to Mary Ratcliff, the co-founder of the SF Bay View and my
25    predecessor as editor-in-chief.
26         84.    Maria Richard called Mary Ratcliff on the phone. I was present for the
27    phone call. Mary confirmed that I was, indeed, working while at the “No More
28    Cages” rally, doing fundraising for the SF Bay View.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 12
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 13 of 26




1          85.    Maria Richard hung up. She stated that “You can go back to work.” She
2     stated, however, “I will be watching you.” She stated “you need to make sure you
3     aren’t anywhere you’re not supposed to be.”
4          86.    Maria Richard said to me, “Understand – don’t talk about the Bureau of
5     Prisons or the GEO Group, and we’ll be fine.” I responded, “Yes”. I then left the
6     meeting.
7          87.    The discussion at this meeting was very informal. The meeting only
8     lasted about 15 minutes.
9          88.    Contrary to the Declaration of Maria Richard, paragraph 11, at no point
10    during this meeting did Defendant Richard inform me that I was prohibited from
11    attending off-site work events without prior approval.
12         89.    Contrary to the Declaration of Maria Richard, paragraph 13, at no point
13    during this meeting did Defendant Richard inform me that I was forbidden from
14    participating in large rallies or group events.
15         90.    Contrary to the Declaration of Maria Richard, paragraph 13, at no point
16    during the meeting was I informed that I needed to get prior permission to report
17    about the BOP or GEO Group, nor was I told that I needed to get permission to be
18    interviewed about the BOP or GEO Group.
19         91.    What I was told was that I was not to talk about the BOP or the GEO
20    Group, and that we would be “fine” if I did that.
21         92.    I was never given a “News Interview Authorization Form” or any BOP
22    policy at the November 23, 2020 meeting. The first time I learned about the “New
23    Interview Authorization Form”, or the requirement that I receive authorization when
24    speaking with members of the press, was on January 11, 2021.
25         93.    Contrary to the Declaration of Maria Richard, paragraph 13, I never
26    claimed that I did not speak about BOP or the GEO Group at the November 14, 2020
27    “No More Cages” rally.
28         94.    Upon leaving the meeting on November 23, 2020, my understanding


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 13
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 14 of 26




1     was that Maria Richard and I had agreed that I would not speak about GEO Group or
2     the Bureau of Prisons. If I did, I would be “sent back to prison”. However, I would be
3     allowed to continue my job as the editor of the SF Bay View.
4          95.    How GEO would decide where I was and was not “supposed to be”, or
5     what was and was not “accountable”, was not explained at the meeting. The meeting
6     only lasted 15 minutes.
7          96.    Two days after the meeting, on November 25, 2020, Mary Ratcliff at the
8     SF Bay View wrote an email to Maria Richard and GEO Group employee Murtala
9     Lanval seeking to clarify my work responsibilities, the extent of BOP/GEO’s
10    permission for me to attend and report on outside events such as rallies and press
11    conferences, and what the procedure is to obtain authorization, should BOP/GEO
12    require it, for me to attend such events.
13         97.    As the current editor of the SF Bay View, I have access to the email
14    account which Mary used to send this email. I also saw this email when it was
15    written.
16         98.    The SF Bay View never received a response to its November 25 email,
17    whether from Defendant Richard, Defendant Lanval or any other GEO or BOP
18    representative.
19         99.    Defendant Lanval is the individual who created the incident report of
20    February 4, charging me with escape, participating in an unauthorized meeting or
21    gathering, and unauthorized contacts with the public.
22         100.   The November 25 email was mistakenly sent to the wrong email address
23    for Defendant Richard.
24         101.   On information and belief, Murtala Lanval did receive the November 25
25    email from the SF Bay View.
26         102.   In the November 25 email, Mary Ratcliff requested permission for me to
27    speak at Mother Brown’s Dining Room on November 26. Mother Brown’s Dining
28    Room is a Black-run non-profit run by the United Council of Human Services, which


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 14
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 15 of 26




1     provides food, case management and housing to hundreds of unhoused people every
2     day. I was scheduled to speak, lead the Thanksgiving attendees in song, and serve
3     food to the Thanksgiving attendees.
4          103.   Without explanation, I was not permitted to attend the event at Mother
5     Brown’s Dining Room on November 26.
6          104.   At the beginning of every month, when the SF Bay View newspaper is
7     published, I bring about 50-60 copies of the newspaper and leave them in the
8     library/break room of the Taylor Street Center, which used to be the visitation area
9     before the COVID pandemic began.
10         105.   The SF Bay View newspaper is read by many staff at the Taylor Street
11    Center. I frequently receive compliments from staff about the paper, who ask for
12    copies of the paper and inquire about the next issue. At least eight different staff at
13    the Taylor Street Facility, including the Facility Director, Maria Richard, have
14    complimented me on articles in the newspaper.
15         106.   The October 2020 issue of the SF Bay View has a front page article, “An
16    Insider Tour of the Hunters Point Community Biomonitoring Program”. The article,
17    with my byline, describes a virtual tour of Dr. Ahimsa Porter Sumchai and Dr. Mark
18    Alexander’s biomonitoring program, which monitors levels of radionuclides and
19    toxic hard metals such as arsenic in the bodies of Bayview-Hunters Point residents
20    who live within a mile of the Hunters Point Shipyard.
21         107.   The article contains photographs taken by me at the offices of Dr.
22    Sumchai at 5021 Third Street in the Bayview. The article also states that I attended
23    the virtual tour in person. The photographs in the article depict me standing next to
24    Dr. Sumchai in her office.
25         108.   The October 2020 issue of the SF Bay View has a front page article,
26    “Gwen Westbrook and Mother Brown’s: Combatting Food Insecurity in Bayview
27    Hunters Point”. The article, with my byline, is an interview with Gwendolyn
28    Westbrook, the Director of Mother Brown’s Dining Room, a Black-run non-profit


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 15
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 16 of 26




1     run by the United Council of Human Services, which provides food, case
2     management and housing to hundreds of unhoused people every day. Mother
3     Brown’s Dining Room is at 2111 Jennings St. in Bayview-Hunters Point.
4          109.    A photograph on the front page depicts myself and SF Bay View
5     Managing Editor Nube Brown standing next to Gwendolyn Westbrook. Other
6     photographs, credited as having been taken by me, depict the non-profit’s facilities
7     and staff.
8          110.    A true and correct copy of the October 2020 issue of the SF Bay View is
9     attached as Exhibit “B”.
10         111.    The November 2020 issue of the SF Bay View has a front page article,
11    “Del Seymour and Code Tenderloin: Addressing San Francisco’s Homeless Crisis”.
12    The article, with my byline, describes my interview of Del Seymour, the founder of
13    the nonprofit “Code Tenderloin” in the Tenderloin district.
14         112.    The Del Seymour article contains a photograph of me with Del Seymour,
15    taken in the offices of Code Tenderloin. It also states I was at the Code Tenderloin
16    offices.
17         113.    I interviewed Del Seymour as the Associate Editor of the SF Bay View.
18         114.    A true and correct copy of the November 2020 issue of the SF Bay View
19    is attached as Exhibit “C”.
20         115.    The December 2020 issue of the SF Bay has a front page article,
21    “Supervisor Shamann Walton Unveils His Community Safety Strategy”. The article,
22    with by byline, describes a press conference held by San Francisco District 10
23    Supervisor, and the current President of San Francisco’s Board of Supervisors,
24    Shamann Walton, to address the recent spike in gun violence in the Bayview Hunters
25    Point community.
26         116.    The Shamann Walton article has three photographs taken at the press
27    conference, which are credited as having been taken by me. One of them depicts me
28    standing next to Shamann Walton. The article also states that I was at the press


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 16
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 17 of 26




1     conference.
2          117.     I covered the Shamann Walton press conference as the Editor-in-Chief of
3     the SF Bay View.
4          118.     The December 2020 issue of the SF Bay View has a front page article,
5     “Welcome to the Bay View’s Fabulously Successful 2020 Fundraiser!” The article,
6     with my byline, describes a fundraiser organized by the SF Bay View on November
7     20, 2020.
8          119.     The fundraiser article states that I was present at the fundraiser at
9     Mendell Plaza, near the intersection of Third and Palou. It also contains a
10    photograph of myself with five other people at the doorway of the African Outlet
11    store at the corner of Third and Quesada Streets.
12         120.     I attended the fundraiser as the Editor-in-Chief of the SF Bay View.
13         121.     A true and correct copy of the December 2020 issue of the SF Bay View
14    is attached as Exhibit “D”.
15         122.     The January 2021 issue of the SF Bay View has a front page article,
16    “Uncle Damien in Action!” It contains an interview with Uncle Damien, who was a
17    prisoner incarcerated at the Taylor Street Center.
18         123.     I interviewed Uncle Damien as the Editor-in-Chief of the SF Bay View.
19         124.     A true and correct copy of the January 2021 issue of the SF Bay View is
20    attached as Exhibit “E”.
21         125.     In early January, on or about January 6, Maria Richard spoke to me and
22    complimented me on the article about Uncle Damien. I also received a compliment
23    on the Uncle Damien article from an employee called Jason. I do not know Jason’s
24    last name.
25         126.     On information and belief, GEO Group staff at the Taylor Street Facility,
26    including defendants Maria Richard, Will Gomez and Murtala Lanval, read, and
27    were aware of, all the articles described above, along with all the other articles in the
28    SF Bay View newspaper from September 2020 to the present.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 17
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 18 of 26




1          127.   On January 8, 2021, I learned of an outbreak of the COVID-19 pandemic
2     at the Taylor Street Residential Reentry Center. I learned of the outbreak from a
3     non-confidential memorandum which was co-authored by Defendant Maria Richard,
4     which was distributed to residents of the Taylor Street Center that day by Taylor
5     Street Center staff.
6          128.   I did not know, on January 8, 2021, of any restriction on speaking to
7     members of the press, whether for an interview, professional or anything else. On
8     January 8, I had never seen a “News Interview Authorization Form” before.
9          129.   At 9:45 p.m. on January 8, 2021, I sent a text message to San Francisco
10    journalist Tim Redmond, founder of an independent internet news site, “48
11    Hills.org,” and the past executive editor of the San Francisco Bay Guardian, an
12    alternative newspaper in the Bay Area. The text stated: “COVID outbreak here, Tim.”
13    Mr. Redmond texted back: “Whoa, can I call you in am?”
14         130.   On January 9, 2021, Defendant GEO placed the Taylor Street Residential
15    Reentry Center on lockdown. The common areas of the facility were closed.
16    Residents were confined to their rooms and only permitted to leave their rooms to
17    pick up meals.
18         131.   On the morning of January 9, 2021, I spoke with Tim Redmond by
19    telephone concerning the pandemic outbreak at the Taylor Street Residential
20    Reentry Center. I sent him, from my phone, a copy of the memorandum about the
21    COVID outbreak.
22         132.   On the morning of January 9, 2021, I spoke with Nube Brown, the
23    Managing Editor of the SF Bay View, by telephone, about the developing COVID
24    outbreak. I spoke with her about the need for the SF Bay View to publish a press
25    release about the outbreak.
26         133.   In the afternoon of January 9, 2021, a copy of the January 8
27    memorandum of Defendant GEO concerning the outbreak was posted publicly on
28    Twitter. I sent a link to the posting to Mr. Redmond.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 18
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 19 of 26




1          134.   In the late afternoon of January 9, 2021, Nube Brown issued the press
2     release for the SF Bay View. The first draft of the press release was written by me.
3     The release stated, in part:
4
                   “GEO GROUP has withheld information about several staff and
5                 residents testing positive for COVID-19 at their Reentry facility located
                  at 111 Taylor Street until last night. They have no plans to test the
6                 residents until possibly next week.”
7          135.   I sent a copy of the SF Bay View’s press release to Tim Redmond.
8          136.   On information and belief, based on the statements of Tim Redmond in
9     his articles, Maria Richard, upon receiving an email from Tim Redmond, forwarded
10    Redmond’s emails to Monica Hook.
11         137.   On information and belief, based on the statements of Tim Redmond in
12    his articles, Tim Redmond provided the SF Bay View’s press release to Defendant
13    Hook on January 9, 2021, sometime after 6:47 p.m., who then forwarded the press
14    release to Taylor Street Center staff.
15         138.   At approximately 3:00 p.m. on January 10, 2021, less than 24 hours after
16    Tim Redmond’s emails, Ini, an employee of Defendant GEO, went to my room at the
17    Taylor Street Residential Reentry Center and showed me a text message from Maria
18    Richard. The text message stated that the permission previously granted me to
19    attend the January 11, 2021 press conference was revoked. I do not know Ini’s last
20    name.
21         139.   I called my case manager, Ms. Iruayenama, on the phone, and asked why
22    the permission was revoked. She stated that she did not know and that it was Maria
23    Richard who had intervened to revoke it.
24         140.   Between 4:15 p.m. and 4:30 p.m. on January 10, 2021, Will Gomez
25    seized my cell phone and my roommate’s cell phone in addition to the cell phones of
26    other residents. Will Gomez demanded that I give him the code to unlock his cell
27    phone, and I provided the code. Within 15 minutes, all of the cell phones other than
28    mine were returned to their owners. Will Gomez then told me that I was now

     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 19
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 20 of 26




1     prohibited from using other residents’ cell phones.
2          141.   On information and belief, no comparable search and seizure of
3     residents’ cell phones had been conducted at the Taylor Street Residential Reentry
4     Center for at least six months prior to this incident.
5          142.   At 5:00 pm on January 10, 2021, Will Gomez issued an “Incident
6     Report” to me with regard to the cell phone search.
7          143.   On January 11, 2021, I was ordered confined to my room at the Taylor
8     Street Residential Reentry Center and barred from attending the press conference
9     that day which I had previously been granted permission to attend. At 11:30 a.m., I
10    was escorted to the board room at the facility for a disciplinary meeting with Maria
11    Richard.
12         144.   At the meeting, Maria Richard told me that my cell phone would be
13    confiscated for 30 days.
14         145.   Maria Richard then gave me a “News Interview Authorization Form”.
15    She told me that I must fill out the form each time I wished to have any contact with
16    a journalist or member of the press, and obtain written permission for such contact
17    from a staff member of the Taylor Street Residential Reentry Center before having
18    any such contact. Maria Richard further clarified that, in order for me to obtain
19    permission to have contact with a journalist or the press, authorization would have
20    to be obtained from Washington, D.C., presumably from some top official of
21    Defendant BOP. Defendant Richard also revoked 14 days of my good time credits.
22    The revocation of my good time credits delays my earliest possible eligibility for
23    home confinement from March 19, 2021 to April 2, 2021, and delays my release date
24    from May 31, 2021 to June 13, 2021.
25         146.   During the disciplinary meeting, Defendant Richard revised the Incident
26    Report by adding to it, in her handwriting, a violation of Prohibited Act 297 which
27    she described as “Phone abuse.”
28         147.   Maria Richard concluded the disciplinary meeting by telling me that, if I


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 20
              Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 21 of 26




1     had “kept everything quiet” about the COVID-19 outbreak at the Taylor Street
2     Center, I would not have been disciplined.
3          148.    On information and belief, I was the only resident charged with violation
4     of Prohibited Act 297 (“Phone Abuse”) out of all the residents whose phones were the
5     subject of the above alleged search and seizure.
6          149.    On January 17, 2021, Defendant GEO provided me with a copy of the
7     Unit Discipline Committee report concerning the hereinabove-alleged incident.
8          150.    On January 21, 2021, I duly submitted a BP-9 “Request for
9     Administrative Remedy” to Defendant GEO. As of this writing, I have not received a
10    response to the BP-9.
11         151.    On February 12, 2021, I duly submitted a BP-10 “Regional
12    Administrative Remedy Appeal” to the Regional Director for the Western Region of
13    the Federal Bureau of Prisons at 7338 Shoreline Drive, Stockton, CA 95291.
14         152.    The original complaint in this lawsuit was filed on Monday, February 1,
15    2021.
16         153.    On Tuesday, February 2, 2021, a press conference was held announcing
17    the filing of the lawsuit. I was present at the press conference, which was broadcast
18    from the SF Bay View offices on Zoom. I was present for work at the offices of the SF
19    Bay View, attended the press conference, and spoke during the press conference.
20         154.    The speakers at the press conference were myself, my attorney, Richard
21    Tan, the co-founder of the SF Bay View and my predecessor as editor, Mary Ratcliff,
22    and the managing editor of the SF Bay View and my fiancée, Nube Brown.
23         155.    At the press conference, I explained that a COVID outbreak had occurred
24    at 111 Taylor Street (the Taylor Street Center) beginning on January 8, that this story
25    concerned the GEO Group, a multi-billion dollar private prison contractor, and that
26    this was a story about race and class.
27         156.    I stated that I was attempting to continue the legacy of the San Francisco
28    Bay View National Black Newspaper, which had existed for 45 years. I drew a


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 21
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 22 of 26




1     contrast between my treatment, in which home confinement had been rejected, and
2     the treatment of wealthy prisoners such as Paul Manafort.
3          157.    I referred to President Biden’s order ending federal contracts with
4     private prisons, and stated that if President Biden wanted racial equity, Biden and
5     Vice President Kamala Harris should get involved.
6          158.    I noted that 111 Taylor Street was the site of the Compton Cafeteria, the
7     site of the historic Compton Cafeteria riot in August 1966, and that many in the
8     LGBTQ community are upset that this historic site is now the location of a private
9     prison in the middle of San Francisco.
10         159.    I stated that the First Amendment rights of myself and “this amazing
11    national black newspaper that has been in this community for 45 years” were under
12    attack.
13         160.    I ended my remarks by stating that this was about freedom of the press
14    and constitutional rights, and called for the removal of the GEO Group from San
15    Francisco.
16         161.    At no point during this press conference did I mention any employees of
17    BOP or the GEO Group by name. I stated that my attendance at the press conference
18    on January 11, 2021 had been revoked, that my cell phone had been taken away from
19    me, that I had been told that I could not speak to members of the media, and that if I
20    did so, I would be returned to prison. I did not discuss the specifics of any retaliatory
21    acts directed against me as a result of the events beginning on January 8.
22         162.    On February 4, 2021 at 6:13 p.m., I was given an Incident Report
23    disciplining me, which had been written by Murtala Lanval.
24         163.    The basis for the retaliatory incident report was Murtala Lanval’s
25    “[review of] a news posting and press conference that was posted on line.” The
26    recording was apparently of a “recorded press conference and at a rally sometimes in
27    December 2020, at the UC Hasting Campus”.
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 22
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 23 of 26




1          164.   The Incident Report states that “He [Malik Washington] diod not have
2     permission to leave his work site. He did not have permission to attend a press
3     conference. Washington was informed on 1/13/2021 all press conference’s must be
4     approved in advance by BOP. He was also informed any media contact addressing
5     BOP or GEO facility would need permission from BOP Central Office. His employer
6     was provided this information as well. During the 30 minutes press conference
7     Washington mentioned GEO Taylor St. Center, identifying staff by names and
8     referred to BOP on a number of occasions. He did not submit a request to have
9     contact with the media or attend this meeting.”
10         165.   As I explained, the rally at UC Hastings took place on November 16,
11    2020, not in December 2020 – prior to the meeting on November 23, 2020.
12         166.   I did not make any comments about BOP or the GEO Group at the
13    November 16, 2020 rally at UC Hastings.
14         167.   It is unclear what press conference Murtala Lanval is referring to in the
15    incident report. However, since he refers to me being “informed on 1/13/2021” that
16    all press conferences must be approved in advance, I believe he is referring to the
17    press conference which took place on February 2, 2021. That press conference was
18    also about 30 minutes long, which matches the incident report.
19         168.   I did not identify any BOP or GEO Group staff by name during the press
20    conference on February 2, 2021.
21         169.   I am a regular contributor to and co-presenter on KPFA Flashpoints, a
22    radio show. I have a segment on the show called the “Flashpoints Bay View Report”,
23    which started sometime around mid-November.
24         170.   I have probably appeared on Flashpoints about ten times from
25    November 2020 to the present.
26         171.   Some examples of shows I presented on Flashpoints were on January 7,
27    2021, during the show “Professor Francis Boyle on Why Trump Must Be Removed
28    NOW”, December 22, 2020, “Prisons in Alabama and the Pandemic”, December 15,


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 23
            Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 24 of 26




1     2020 and December 3, 2020, “COVID-19 and the California Prisons” .
2

3

4          I declare under penalty of perjury that the foregoing is true and correct, except
5     as to those matters stated on information and belief, and as to those matters I believe
6     them to be true. Executed on February 15, 2021 in San Francisco, California.
7

8
                                Signed:       Keith H. “Malik” Washington*_________
9                                             Keith H. “Malik” Washington
                                              (Pronouns: he/him)
10

11
      *    I, Richard Tan, am the ECF user whose identification and password are being
12
      used to file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby
13
      attest that concurrence in the filing of these documents has been obtained from each
14
      of its signatories.
15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Keith H. “Malik” Washington in Support of Plaintiffs’ Reply to
     Defendants’ Opposition to Application for TRO and/or PI - 24
Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 25 of 26




                         Exhibit A
        Case 4:21-cv-00787-JST Document 55 Filed 02/24/21 Page 26 of 26




---------- Forwarded message ---------
From: Mary Ratcliff <mary@sfbayview.com>
Date: Thu, Dec 24, 2020 at 12:47 PM
Subject: Keith Washington's amended schedule for Dec. 28 through Jan. 3
To: Murtala Lanval <mlanval@geogroup.com>


12/28 Monday 0900-1800
12/29 Tuesday 0900-1800
12/30 Wednesday 0900-1800
12/31 Thursday 1500-2300
1-1-2021 Friday OFF
1-2-2021 Saturday 1000-1900
1-3-2021 Sunday OFF

I hope this will work, Murtala.

Mary Ratcliff
SF Bay View
https://sfbayview.com
Office: 415-671-0789
Cell: 415-216-9432
